ITEMID: 001-93027
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF PETKOV AND OTHERS v. BULGARIA
IMPORTANCE: 2
CONCLUSION: Violation of P1-3;Preliminary objection joined to merits and dismissed (non-exhaustion of domestic remedies);Violation of Art. 13;Non-pecuniary damage - finding of violation sufficient;Pecuniary damage - claim dismissed
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 6. The first applicant was born in 1941 and lives in Vratsa. The second applicant was born in 1944 and lives in Montana. The third applicant was born in 1945 and lives in Sofia.
7. In 1997, several years after the fall of the communist regime, the Bulgarian Government introduced the 1997 Access to Documents of the Former State Security Agencies and the Former Intelligence Department of the General Staff Act (“the Dossiers Act” – see paragraph 47 below), providing for, inter alia, the names of individuals who had worked for or collaborated with certain agencies mentioned in the Act (“the former State security agencies”) to be disclosed. This task was entrusted to a special commission (“the Dossiers Commission”), which had to gather information in the archives of these agencies and on the basis of that information publish reports containing the names of the individuals who had worked for or collaborated with them.
8. In the runup to the parliamentary elections on 17 June 2001, in response to debate concerning the participation of individuals who had allegedly collaborated with the former State security agencies, a clause – section 48(5) – was included in the newly adopted 2001 Election of Members of Parliament Act allowing parties or coalitions which had nominated such persons to withdraw their nominations on the basis of information indicating that they had collaborated with the former State security agencies (see paragraph 41 below).
9. On 5 June 2001 the Central Electoral Commission – the body overseeing the electoral process – decided that the relevant information could be provided by the Dossiers Commission either through the reports it was supposed to prepare or through certificates issued by it. On the basis of these documents and of a request by the party or coalition concerned, the relevant regional electoral commission could annul the candidate’s registration under the abovementioned section 48(5). The party or coalition had to nominate a replacement not later than seven days before the date of the elections.
10. In a final judgment of 13 June 2001 the Supreme Administrative Court, acting on an application from the Coalition for Bulgaria, one of the groups contesting the upcoming parliamentary elections, declared the Central Electoral Commission’s decision of 5 June 2001 null and void in so far as it provided for collaboration with the former State security agencies to be established on the basis of certificates issued by the Dossiers Commission. It held that the only lawful means of establishing that an individual had collaborated were the reports to be drawn up by the Dossiers Commission. The Dossiers Commission could issue only the documents provided for by law. In deciding that it could also issue certificates proving collaboration with the former State security agencies, the Central Electoral Commission had acted ultra vires, and its decision was therefore null and void.
11. All three applicants were registered as candidates in the parliamentary elections to be held on 17 June 2001. They ran on the ticket of the National Movement Simeon II, a coalition established in the spring of 2001. Prior to the election they were struck off the lists of candidates on account of allegations, based on certificates issued by the Dossiers Commission, that they had collaborated with the former State security agencies. The decisions to strike them off the lists were subsequently declared null and void by the Supreme Administrative Court. However, the electoral authorities did not restore their names to the lists, and as a result they could not run for Parliament.
12. The specific circumstances of each applicant are described below.
13. Mr Petkov was nominated as a candidate for Parliament and registered as such on 17 May 2001.
14. On 7 June 2001 the National Movement Simeon II, relying on section 48(5) of the 2001 Election of Members of Parliament Act and the Central Electoral Commission’s decision of 5 June 2001 (see paragraph 9 above and paragraph 41 below), requested the annulment of Mr Petkov’s registration. It did so on the basis of a certificate issued by the Dossiers Commission to the effect that he had collaborated with the former State security agencies.
15. In a decision of 8 June 2001 the Vratsa Regional Electoral Commission annulled Mr Petkov’s registration. It relied on the request made by the National Movement Simeon II and the certificate issued by the Dossiers Commission.
16. In a decision of 13 June 2001 the Central Electoral Commission refused to examine Mr Petkov’s appeal against the Vratsa Regional Electoral Commission’s decision. It reasoned that under section 48(5) of the 2001 Election of Members of Parliament Act, a party or coalition could request annulment of the registration of its candidates if information was revealed indicating that they had collaborated with the former State security agencies. Each party or coalition could freely assess the facts establishing the existence of such collaboration, and their assessment was not subject to review by the electoral authorities. The purpose of the law was to allow the party or coalition to nominate only candidates of impeccable moral standing. Since a candidate could withdraw his candidacy, it was logical for a party or a coalition to be able to withdraw it as well. Furthermore, it was not open to candidates themselves to challenge the electoral authorities’ decision in the matter.
17. On 17 June 2001, the day of the elections, after unsuccessfully requesting the Central Electoral Commission to reconsider its position, Mr Petkov lodged an application for judicial review with the Supreme Administrative Court. In a judgment of 21 June 2001 a threemember panel of that court set aside the Central Electoral Commission’s decision and declared the Vratsa Regional Electoral Commission’s decision null and void. It found that not only the parties and coalitions but also the candidates themselves had standing to seek review of the electoral authorities’ decisions to strike them off the lists. It went on to hold that, while section 23(3) of the 2001 Election of Members of Parliament Act expressly provided for judicial review of some of the Central Electoral Commission’s decisions, this did not mean that the decisions not expressly mentioned therein were not subject to such review, in view of the general rule that judicial review of administrative decisions could be limited only by statute, which was not the case here. It further held that the Central Electoral Commission had erred in accepting that these decisions fell within the regional commissions’ discretion. Under section 48(5) of the abovementioned Act, the striking of a candidate off the list had to be predicated on information to the effect that he or she had collaborated with the former State security agencies. In the absence of such information, strikingoff was precluded. The Dossiers Act provided that the only basis for proving collaboration with the former State security agencies was a report from the Dossiers Commission. The certificates issued by the Commission did not constitute such a basis, as already found by the court in its judgment of 13 June 2001 (see paragraph 10 above). The annulment of Mr Petkov’s registration on the basis of such a certificate was therefore null and void.
18. The same day Mr Petkov asked the Central Electoral Commission to reinstate him on the list of candidates, but apparently no action was taken.
19. Mr Georgiev was nominated as a candidate for Parliament and registered as such on 17 May 2001.
20. In a decision of 8 June 2001 the Montana Regional Electoral Commission, acting in response to a request made by the National Movement Simeon II the previous day, annulled Mr Georgiev’s registration as a candidate. It relied on section 48(5) of the 2001 Election of Members of Parliament Act (see paragraph 41 below). In a decision of 13 June 2001 the Central Electoral Commission refused to examine Mr Georgiev’s appeal against that decision, on the same grounds as in the case of Mr Petkov (see paragraph 16 above).
21. On 15 June 2001, two days before the elections, Mr Georgiev lodged an application for judicial review with the Supreme Administrative Court. In a judgment of the same day a threemember panel of that court set aside the Central Electoral Commission’s decision and declared the Montana Regional Electoral Commission’s decision null and void, giving the same reasons as in the case of Mr Petkov (see paragraph 17 above).
22. On 20 June 2001 Mr Georgiev asked the Montana Regional Electoral Commission to reinstate him on the list of candidates, but apparently no action was taken.
23. Mr Dimitrov was nominated as a candidate for Parliament and registered as such on 16 May 2001.
24. On 7 June 2001 the National Movement Simeon II, relying on section 48(5) of the 2001 Election of Members of Parliament Act (see paragraph 41 below), requested the annulment of Mr Dimitrov’s registration. It did so on the basis of a certificate issued by the Dossiers Commission on 4 June 2001 to the effect that he had collaborated with the former State security agencies.
25. In a decision of 9 June 2001 the Razgrad Regional Electoral Commission annulled Mr Dimitrov’s registration. It relied on section 48(5) of the 2001 Election of Members of Parliament Act, the decision of the Central Electoral Commission of 5 June 2001 (see paragraph 9 above and paragraph 41 below) and the certificate issued by the Dossiers Commission on 4 June 2001. In a decision of 13 June 2001 the Central Electoral Commission refused to examine Mr Dimitrov’s appeal against this decision, giving the same reasons as in the case of Mr Petkov (see paragraph 16 above).
26. The same or the following day Mr Dimitrov sought judicial review of the above decisions by the Supreme Administrative Court. In a judgment of 15 June 2001, two days before the elections, a threemember panel of that court set aside the Central Electoral Commission’s decision and declared the Razgrad Regional Electoral Commission’s decision null and void, giving the same reasons as in the case of Mr Petkov (see paragraph 17 above).
27. Mr Dimitrov asked the Razgrad Regional Electoral Commission to restore his name to the ballot paper, which it did in a decision of 16 June 2001, one day before the elections. However, on the same day the Central Electoral Commission set that decision aside, stating that the Supreme Administrative Court’s judgment was not yet final. Mr Dimitrov sought judicial review of the latter decision, and in a judgment of 19 June 2001, two days after the elections, the Supreme Administrative Court declared it null and void. It found, inter alia, that the Central Electoral Commission’s opinion that the court’s judgment of 15 June 2001 was not final was erroneous. It was final and binding, as expressly stated in section 23(3) of the 2001 Election of Members of Parliament Act (see paragraph 45 below).
28. On 21 June 2001 a fivemember panel of the Supreme Administrative Court rejected as inadmissible the Central Electoral Commission’s appeal on points of law against its judgment of 15 June 2001, reiterating that the judgment was final and not subject to appeal, as stated in section 23(3) of the 2001 Election of Members of Parliament Act (see paragraph 45 below).
29. On 4 July 2001 a group of fiftyseven Members of Parliament (MPs) acting on behalf of Mr Dimitrov requested the Constitutional Court to annul the election of the person who had replaced him on the ticket following his deregistration. The Plenary Meeting of the Supreme Administrative Court made a similar request on 5 July 2001.
30. In a decision of 9 July 2001 the Constitutional Court declared the MPs’ request admissible and allowed Mr Dimitrov, among others, to intervene in the proceedings as a third party. In a decision of 12 July 2001 the court declared the Supreme Administrative Court’s request likewise admissible and decided to join the proceedings in the two cases.
31. In a judgment of 2 October 2001 (решение № 17 от 2 октомври 2001 г. по к.д. № 13 от 2001 г., обн. ДВ бр. 87 от 9 октомври 2001 г.) the Constitutional Court, acting under Article 149 § 1 (7) of the 1991 Constitution (see paragraph 35 below), rejected the request. It held that the courts were entrusted with reviewing the decisions of the authorities, including the electoral authorities. In a State governed by the rule of law, the final judgments of the courts were binding on the parties to a case and had the status of res judicata. Therefore, the judgments of the Supreme Administrative Court setting aside and declaring null and void decisions of the electoral commissions were binding on the latter and had to be complied with. However, failure to comply with the judgments could only engage the State’s liability in tort and could not render the election of the person who had replaced Mr Dimitrov on the ticket illegal. That person’s name had featured on the ballot paper and on the list of candidates on the day of the election, having been included at the request of the National Movement Simeon II. The voters had used the ballot papers featuring her name, in accordance with the wishes of the coalition which had put her forward as a candidate.
32. Two judges dissented. They stated, inter alia, that as the decision of the electoral authorities to strike Mr Dimitrov off the list of candidates had been declared null and void, it had never legally existed. Therefore, his name should have been the one to feature on the ballot paper on the day of the election. The fact that the ballot paper had in fact contained another name did not make good the unlawful decisions of the electoral authorities and did not render the other person’s election lawful.
33. In October 2004 Mr Dimitrov brought an action under the 1988 State Responsibility for Damage Act (see paragraph 50 below). At the time of the latest information provided by Mr Dimitrov (15 February 2008), the proceedings were still pending at first instance before the Sofia City Court. Nine hearings had taken place and a further one was listed for 12 November 2008.
34. Article 120 § 2 of the 1991 Constitution provides that all natural and legal persons have the right to seek judicial review of any administrative decision which affects them, save as expressly provided by statute.
35. Article 66 of the Constitution provides that the lawfulness of parliamentary elections may be challenged before the Constitutional Court in a manner to be provided by a special statute. According to paragraph 3(3) of the transitional and concluding provisions of the Constitution, such a statute had to be adopted not later than three years after its entry into force. Under Article 149 § 1 (7) of the Constitution, the Constitutional Court rules on disputes concerning the legality of the election of an MP (see also section 12(1)(8) of the 1991 Constitutional Court Act). The only persons or bodies who have standing to refer a matter to the Constitutional Court are (i) a fifth of the two hundred and forty MPs, (ii) the President, (iii) the Council of Ministers, (iv) the Supreme Court of Cassation, (v) the Supreme Administrative Court and (vi) the ProsecutorGeneral (Article 150 § 1 of the Constitution; see also section 16 of the 1991 Constitutional Court Act). In addition, in 2006 the ombudsman was allowed to challenge before that court statutes which in his or her view are violative of the citizens’ rights and freedoms (Article 150 § 3 of the Constitution). Requests made by other persons, officials or bodies are inadmissible (опр. № 6 от 2 март 1993 г. по к.д. № 7 от 1993 г.; опр. № 7 от 19 октомври 1993 г. по к.д. № 20 от 1993 г.).
36. Article 7 of the Constitution stipulates that the State is liable for the damage caused by the unlawful decisions or actions of its organs and servants. In a binding interpretative decision of 22 April 2005 (тълк. реш. № 3 от 22 април 2005 г. по т.гр.д. № 3/2004 г., ОСГК на ВКС) the Supreme Court of Cassation, confirming the courts’ prior practice, observed that this provision did not provide a direct avenue of redress, but merely laid down a general principle whose implementation was to be effected through a statute. As no such statute was enacted following the Constitution’s entry into force in 1991, this function is performed by the 1988 State Responsibility for Damage Act (see paragraphs 50 and 51 below).
37. The 2001 Election of Members of Parliament Act (Закон за избиране на народни представители) was adopted by the National Assembly on 9 April 2001 and entered into force on 13 April 2001, the day of its publication in the State Gazette.
38. The Act, as in force at the relevant time (prior to a partial overhaul in April 2009), stipulated that elections to the Bulgarian National Assembly were held on the basis of a party list proportional system. Each party or coalition registered with the competent regional electoral commission – the body overseeing the election process in the relevant constituency – a list of candidates for each of the multiseat constituencies into which the country was divided (section 6(1)). Registration had to take place not later than thirty days before election day (section 45(2)).
39. After the election, the Central Electoral Commission – the body overseeing the election process in the entire country (section 23(1)) – determined the overall number of seats for each party or coalition on the basis of the total number of votes cast for the respective party or coalition. The Commission did so using the D’Hondt method, applied in accordance with rules adopted by the Commission prior to the elections (section 107(1)). After the elections, the Commission determined the number of seats for each party or coalition in each of the multiseat constituencies using the same method, taking into account the proportion of the votes cast (section 107(3)).
40. The Central Electoral Commission had to announce the number of votes cast for each party, and the allocation of seats among the parties, coalitions and independent candidates, not later than four days after the day of the elections (section 111(1)). It announced the names of the elected MPs not later than seven days following the day of the elections (section 111(2)).
41. Section 48(5), repealed in May 2002, provided:
“Parties and coalitions may request annulment of the registration of a person featuring on their candidate list in respect of whom information is revealed indicating that he or she collaborated with the former State security agencies. In such cases the parties and coalitions may propose a new candidate not later than seven days before the election date.”
42. This provision was complemented by paragraph 6 of the Act’s transitional and concluding provisions, also repealed in May 2002, which read as follows:
“Before registering lists of candidates with the regional electoral commissions, the central leadership of political parties and coalitions may request [the Dossiers Commission] to conduct checks on the individuals who have accepted nomination as candidates for Parliament on their lists. The checks must be carried out no later than seven days after the request.”
43. A new section 3(3), inserted in 2005 and repealed in April 2009, provided that the Security of Information Commission – a body overseeing the storage and use of classified information – checked whether the candidates for Parliament had had links with, inter alia, the former State security agencies or their predecessor or successor entities, and made this information available to the leadership of the political parties and coalitions which had nominated the candidates concerned.
44. Under section 23(1)(9) (former section 23(1)(7)), the Central Electoral Commission examines appeals against the decisions and actions of the regional electoral commissions. It may, in particular, review the regional commissions’ decisions relating to the registration of candidate lists (section 24(3)). It has to rule on all appeals within three days of their being lodged, and must deliver its decision immediately (ibid.).
45. Section 23(3) provides that certain decisions of the Central Electoral Commission are subject to judicial review by the Supreme Administrative Court. The application for judicial review has to be lodged within three days of delivery of the decision. The court has to rule on the application within three days of its being lodged, by means of a final judgment.
46. Section 112 of the Act (whose text coincides almost entirely with that of the provision it superseded, namely section 94(1) of the 1991 Election of Members of Parliament, Municipal Councillors and Mayors Act) provides that candidates for Parliament, and the central leadership of the parties and coalitions which have taken part in the elections, may challenge the lawfulness of the election before the Constitutional Court within fourteen days of the announcement of the election results. They cannot apply to that court directly; they must do so through the persons or bodies set out in Article 150 § 1 of the 1991 Constitution (see paragraph 35 above). It seems that this provision and its precursor have, apart from the case of Mr Dimitrov, been used only twice, when groups of MPs acting on behalf of individual candidates or political parties asked the Constitutional Court to annul the election of an MP. In both cases the court acceded to their requests (реш. № 8 от 6 май 1993 г. к.д. № 5/93 г.; реш. № 1 от 8 март 1994 г. по к.д. № 22/93 г.).
47. The 1997 Access to Documents of the Former State Security Agencies and the Former Intelligence Department of the General Staff Act (“the Dossiers Act”) regulated, inter alia, disclosure of the names of persons who had worked for or collaborated with the communistera State security agencies. Section 6(1) provided that the names of these persons were to be revealed in special reports issued by the Dossiers Commission. The reports had to be compiled on the basis of information gathered by a subcommission dealing specifically with that issue (section 6(2)). In April 2002 the Dossiers Act was repealed and the Dossiers Commission was abolished.
48. A new Act on access to and disclosure of documents and publication of Bulgarian citizens’ links with the State security agencies and the intelligence services of the Bulgarian national army (“Закон за достъп и разкриване на документите и за обявяване на принадлежност на български граждани към държавна сигурност и разузнавателните служби на българската народна армия”) was enacted in December 2006. The Act, which is still in force, coincides to a large extent with the previously repealed Dossiers Act.
49. The 1997 Supreme Administrative Court Act, adopted in 1997 and superseded by the 2006 Code of Administrative Procedure, regulated the procedure before that Court. Section 30(2) (now superseded by Article 177 § 1 of the Code) stipulated that judgments of the Supreme Administrative Court setting aside administrative decisions or declaring them null and void were binding on everyone.
50. Section 1(1) of the 1988 State Responsibility for Damage Caused to Citizens Act (on 12 July 2006 its name was changed to “State and Municipalities Responsibility for Damage Act”) provides that the State is liable for damage suffered by private persons as a result of unlawful decisions, actions or omissions by civil servants committed in the course of or in connection with the performance of their duties.
51. Section 2(2) stipulates that the State is liable for the damage suffered by individuals on account of their being charged with a criminal offence, if (i) they are subsequently acquitted, (ii) the charges are dropped because the impugned act was not committed by them or does not constitute a criminal offence, or (iii) the proceedings against them were opened after the expiry of the relevant limitation period or despite an amnesty.
52. The Code of Good Practice in Electoral Matters (Guidelines and Explanatory Report) (CDL-AD (2002) 23 rev), adopted by the European Commission for Democracy Through Law (“the Venice Commission”) at its 51st and 52nd sessions (56 July and 1819 October 2002) constitutes, in the Commission’s words, “the core of a code of good practice in electoral matters”. It reads, in so far as relevant:
“GUIDELINES ON ELECTIONS
...
2. Regulatory levels and stability of electoral law
...
b. The fundamental elements of electoral law, in particular the electoral system proper, membership of electoral commissions and the drawing of constituency boundaries, should not be open to amendment less than one year before an election, or should be written in the constitution or at a level higher than ordinary law.
...
3.3. An effective system of appeal
a. The appeal body in electoral matters should be either an electoral commission or a court. For elections to Parliament, an appeal to Parliament may be provided for in first instance. In any case, final appeal to a court must be possible.
...
d. The appeal body must have authority in particular over such matters as the right to vote – including electoral registers – and eligibility, the validity of candidatures, proper observance of election campaign rules and the outcome of the elections.
e. The appeal body must have authority to annul elections where irregularities may have affected the outcome. It must be possible to annul the entire election or merely the results for one constituency or one polling station. In the event of annulment, a new election must be called in the area concerned.
f. All candidates and all voters registered in the constituency concerned must be entitled to appeal. A reasonable quorum may be imposed for appeals by voters on the results of elections.
...
EXPLANATORY REPORT
...
2. Regulatory levels and stability of electoral law
63. Stability of the law is crucial to credibility of the electoral process, which is itself vital to consolidating democracy. Rules which change frequently – and especially rules which are complicated – may confuse voters. Above all, voters may conclude, rightly or wrongly, that electoral law is simply a tool in the hands of the powerful, and that their own votes have little weight in deciding the results of elections.
...
3.3. An effective system of appeal
92. If the electoral law provisions are to be more than just words on a page, failure to comply with the electoral law must be open to challenge before an appeal body. This applies in particular to the election results: individual citizens may challenge them on the grounds of irregularities in the voting procedures. It also applies to decisions taken before the elections, especially in connection with the right to vote, electoral registers and standing for election, the validity of candidatures, compliance with the rules governing the electoral campaign and access to the media or to party funding.
93. There are two possible solutions:
– appeals may be heard by the ordinary courts, a special court or the constitutional court;
– appeals may be heard by an electoral commission. There is much to be said for this latter system in that the commissions are highly specialised whereas the courts tend to be less experience[d] with regard to electoral issues. As a precautionary measure, however, it is desirable that there should be some form of judicial supervision in place, making the higher commission the first appeal level and the competent court the second.
94. Appeal to parliament, as the judge of its own election, is sometimes provided for but could result in political decisions. It is acceptable as a first instance in places where it is long established, but a judicial appeal should then be possible.
95. Appeal proceedings should be as brief as possible, in any case concerning decisions to be taken before the election. On this point, two pitfalls must be avoided: first, that appeal proceedings retard the electoral process, and second, that, due to their lack of suspensive effect, decisions on appeals which could have been taken before, are taken after the elections. In addition, decisions on the results of elections must also not take too long, especially where the political climate is tense. This means both that the timelimits for appeals must be very short and that the appeal body must make its ruling as quickly as possible. Timelimits must, however, be long enough to make an appeal possible, to guarantee the exercise of rights of defence and a reflected decision. A timelimit of three to five days at first instance (both for lodging appeals and making rulings) seems reasonable for decisions to be taken before the elections. It is, however, permissible to grant a little more time to Supreme and Constitutional Courts for their rulings.
96. The procedure must also be simple, and providing voters with special appeal forms helps to make it so. It is necessary to eliminate formalism, and so avoid decisions of inadmissibility, especially in politically sensitive cases.
97. It is also vital that the appeal procedure, and especially the powers and responsibilities of the various bodies involved in it, should be clearly regulated by law, so as to avoid any positive or negative conflicts of jurisdiction. Neither the appellants nor the authorities should be able to choose the appeal body. The risk that successive bodies will refuse to give a decision is seriously increased where it is theoretically possible to appeal to either the courts or an electoral commission, or where the powers of different courts – e.g. the ordinary courts and the constitutional court – are not clearly differentiated.
...
98. Disputes relating to the electoral registers, which are the responsibility, for example, of the local administration operating under the supervision of or in cooperation with the electoral commissions, can be dealt with by courts of first instance.
99. Standing in such appeals must be granted as widely as possible. It must be open to every elector in the constituency and to every candidate standing for election there to lodge an appeal. A reasonable quorum may, however, be imposed for appeals by voters on the results of elections.
100. The appeal procedure should be of a judicial nature, in the sense that the right of the appellants to proceedings in which both parties are heard should be safeguarded.
101. The powers of appeal bodies are important too. They should have authority to annul elections, if irregularities may have influenced the outcome, i.e. affected the distribution of seats. This is the general principle, but it should be open to adjustment, i.e. annulment should not necessarily affect the whole country or constituency – indeed, it should be possible to annul the results of just one polling station. This makes it possible to avoid the two extremes – annulling an entire election, although irregularities affect a small area only, and refusing to annul, because the area affected is too small. In zones where the results have been annulled, the elections must be repeated.
102. Where higherlevel commissions are appeal bodies, they should be able to rectify or annul ex officio the decisions of lower electoral commissions.”
53. This report, published in Warsaw, Poland on 31 August 2001, describes in detail the unfolding of the parliamentary elections in Bulgaria in June 2001. It reads, in so far as relevant:
“...
IV. LEGISLATIVE FRAMEWORK
...
...some aspects of the current [2001 Election of Members of Parliament Act] are of concern. While some of these stem from the previous law, others pertain to newly introduced provisions.
1. Under [section 48(5)], candidate lists may be changed ... if “data” is discovered indicating that they collaborated with the former State security agencies. Parties and coalitions may make these changes up to seven days before election day. The possibility of such eleventh-hour changes to the lists posed problems not only for election administrators and courts, but also for parties and voters whose understanding of candidates running in the elections was undoubtedly affected.
2. The newly adopted [section 48(5)] provides that parties and coalitions may withdraw candidates in case “data” on the candidates is found in the files of the Commission on the Documents of the Former State Security Service. A clear definition of the term “data” is needed to provide guidance. There is a particular need to define clearly whether these data constitute full evidence for collaboration with the former State security services. The current legal provisions in the Election Law as well as in the Law on Access to the Documents of the Former State Security Service led to controversial withdrawals of candidates and a number of court cases.
...
Parties and coalitions may withdraw nominated candidates and nominate substitutes up to 30 days before the elections without having to abide by additional legal requirements. After that deadline, parties may withdraw a candidate from the ticket only if he or she is “permanently incapable to run in the elections” or if “data” exists that the candidate had collaborated with the former State security agencies. In these cases, parties may nominate a new candidate up to seven days before election day.
...
C. COMPLAINTS AND APPEALS
...
A particular, extended controversy related to changes to the candidate lists. Under the [2001 Election of Members of Parliament Act], candidate lists may be changed if “data” is discovered indicating that candidates collaborated with the former State security agencies. In this case, parties and coalitions can request the [Regional Electoral Commissions] to withdraw a name from their candidate lists. Accordingly, the [Regional Electoral Commissions] withdrew several candidates from various lists, eight of whom appealed the [Regional Electoral Commissions] decisions to the [Central Electoral Commission]. The [Central Electoral Commission] rejected the appeals, arguing that parties and coalitions have the exclusive right to evaluate the available data on collaboration with the State security agencies and to withdraw candidates. Furthermore, the [Central Electoral Commission] argued that candidates do not have the right to appeal the [Regional Electoral Commissions] decisions taken in accordance to [section 48(5)] of the [2001 Election of Members of Parliament Act], since this article does not establish the right of appeal for a candidate whose registration is annulled upon request of his/her party or coalition based on the existence of the above mentioned data on collaboration with the former State security agencies.
Some candidates appealed to the Supreme Administrative Court, which reversed the [Central Electoral Commission] decision two days before the election and reinstated these candidates on their original lists. The Supreme Administrative Court recognized the right of candidates to appeal their withdrawals, stating that they have a legal interest because their personal rights as candidates are affected by such measures. Furthermore, the Supreme Administrative Court argued that in such cases, [Regional Electoral Commissions] are obligated to examine the available data on collaboration with the former State security agencies and decide accordingly. However, the [Central Electoral Commission] instructed the respective [Regional Electoral Commissions] not to amend the candidate lists in question, stating that the decision of the Supreme Administrative Court was not in force, as it could be appealed within the next 14 days.
Following this [Central Electoral Commission] instruction, the candidates appealed to the Supreme Administrative Court again and were reinstated once more on 18 and 19 June, just after the elections had been held. The controversy looks set to continue, as the [Central Electoral Commission] has filed additional appeals, notwithstanding [section 23(3)] of the [2001 Election of Members of Parliament Act], which states that decisions of the Supreme Administrative Court are final in the context of election disputes. At any rate, [Central Electoral Commission] Decision No. 348 of 20 June proclaimed the names of elected candidates according to the candidate lists that did not contain the withdrawn candidates.
The later [Central Electoral Commission] decisions are of particular concern. These decisions disregard the rulings of the Court by postponing the settlement of the dispute until after election day. As a consequence, the candidates at issue could not participate in the elections. Furthermore, [Central Electoral Commission] Decision 348 disregarded the court ruling again, as it proclaimed the names of elected candidates regardless of the fact that some candidates were still seeking legal redress.
Additionally, the [Central Electoral Commission] stated that the rulings of the Supreme Administrative Court were not in compliance with the law and thus were not binding. The [Central Electoral Commission] argued in particular that the court did not have jurisdiction over the case at issue. While the jurisdiction of the court was controversial to some extent, this line of argument of the [Central Electoral Commission] is of great concern. It is not within the competence of the parties to determine whether the decision of the court is binding or not. This conflict between two senior State institutions raises serious questions regarding the application of the rule of law in Bulgaria in this instance and should be resolved by the Constitutional Court.
...
XII. RECOMMENDATIONS
...
1. The deadline for parties and coalitions to change candidate lists should be set further in advance of election day.
2. A clear definition of the term “data” under [section 48(5)] of the [2001 Election of Members of Parliament Act].
3. A cut-off date for resignation of candidates and withdrawal of parties and coalitions well in advance of election day would prevent lastminute changes to the ballot or the use of ballots that have not been updated. ...”
54. According to information available to the Court, the laws of at least seventeen States Parties to the Convention make provision for postelectoral remedies, whether before a special court or tribunal, the ordinary courts, or a constitutional court.
VIOLATED_ARTICLES: 13
